Smith, Justice,
dissenting.
I dissent. Disposition of this appeal is controlled by Roberts v. Gordon, 86 Ga. 386, 387 (12 SE 648) (1890), where this court stated: “There can be no doubt that as soon as the sentence was pronounced, the sheriff, and not the bail, was the proper custodian of the convict. The legal effect of the sentence was equivalent to a special order directing the sheriff to hold him in custody. This being so, it was not necessary to enter an exoneretur on the minutes of the court in order to discharge the bail. The sentence itself operated as an exoneretur.” Under Roberts the entry of sentence in a criminal case automatically exonerates the bondsman and releases him from any obligation under an ordinary criminal appearance bond. The majority’s bald assertion that the cases “do not hold that there is any requirement under state law that pronouncement of sentence in the presence of the principal acts as exoneretur of the surety” is simply unsupported by the law. That is precisely what the cases hold. Thus when Harden made a court appearance on September 9,1981, and a sentence of a $75 fine or fifteen days in the county jail was pronounced, the bonding company’s obligations as surety under the bond were automatically discharged.
The majority’s attempt to distinguish Roberts on the basis of the “terms of the recognizance under consideration” is utterly unconvincing. The bonds in this case and in Roberts are in all material respects identical. Each is a criminal appearance bond; each *336makes no provision that the principal is to abide by the final order or judgment of the court; each provides that the principal should appear in court “from day to day ... then and there to answer [to specified charges] . . . and shall not depart thence without the leave of said court...” It cannot seriously be argued that the language of the two bonds is different in any material respect.
Despite this obstacle, the majority contends that today’s result is supported by OCGA § 36-32-4 (Code Ann. § 69-206), which authorizes municipalities to provide by ordinance for the “forfeiture of bonds given by offenders for their appearance before municipal court. . .” (Emphasis supplied.) It can readily be seen that this law, which by its plain terms applies only to criminal appearance bonds, does not authorize the Macon ordinance at issue in this case. Under our cases a surety under an appearance bond is automatically released from all liability once the principal appears in court, is tried, and sentence is imposed. Insofar as the Macon ordinance purports to obligate a surety on his bond past the time of sentencing, it genuinely conflicts with the state case law on the subject and is void.
In addition, the ordinance in question provides that once posted, a bond remains in effect “until the disposition of the case for which it was posted has been completed, including the payment of any fines imposed by the court, or until the court otherwise releases said bond.” Under this broad language in the ordinance, it is conceivable that even affirmative surrender of the principal in compliance with OCGA § 17-6-31 (Code Ann. § 27-904) would not release a surety, and that a trial court could hold a bondsman potentially liable for fines for an indefinite period of time. This feature of the Macon ordinance violates the special law-general law prohibition of our Constitution, and the ordinance is, for this reason alone, invalid. See 1983 Ga. Const. Art. Ill, Sec. VI, Par. IV; City of Atlanta v. Associated Builders &c. of Ga., 240 Ga. 655 (242 SE2d 139) (1978).
An appearance bond is exactly what its name implies — a device to ensure the appearance of a criminal defendant at trial. Once a defendant appears, is tried and sentenced, the surety’s obligation is automatically discharged. No order of the court is'needed to effect such a discharge. Roberts v. Gordon, supra. Since under our cases, the bonding company was released from liability on the bond when Harden was sentenced, there could be no forfeiture of the bond thereafter, and the levy and collection of a fine pursuant to the purported “forfeiture” was illegal and void.
It defies common sense to suggest, as does the majority, that a bondsman can be held indefinitely liable for fines which remain unpaid after sentencing. In a time when we are turning the state *337judicial system upside down to create uniformity, see 1983 Ga. Const. Art. VI, Sec. IX, Par. I, it seems out of character for this court to construe state statutes and overrule case law in a manner which creates non-uniformity in the bail bond field. This construction is in direct conflict with the case law and state statutes. I therefore dissent.
I am authorized to state that Justice Weltner and Justice Bell join in this dissent.